THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR DIRT MOTOR SPORTS, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.



DIRT MOTOR SPORTS, INC.
Senior Secured Promissory Demand Note




U.S. $100,000    Issuance Date: April 3, 2007  No.: 03-07-05    Maturity Date:
June 30, 2007 


FOR VALUE RECEIVED, the undersigned, DIRT Motor Sports, Inc., a Delaware
corporation (the "Company"), hereby promises to pay to the order of C.E.
Unterberg, Towbin Capital Partners I, L.P. or any future permitted holder of
this senior secured promissory note (the "Holder"), at the principal office of
the Holder set forth herein, or at such other place as the Holder may designate
in writing to the Company, the principal sum of One hundred thousand Dollars
($100,000.00) or such other amount as may be outstanding hereunder, together
with all accrued but unpaid interest, in such coin or currency of the United
States of America as at the time shall be legal tender for the payment of public
and private debts and in immediately available funds, as provided in this senior
secured promissory note (the "Note").

1. Seniority, Secured Interest, and Pledge of Additional Collateral.

     (a) Except for $4,450,000 aggregate principal amount of senior secured
notes issued prior to the date hereof, together with all interested accrued
thereon, this Note shall rank senior to the Company’s currently issued and
outstanding indebtedness and equity securities, other than those senior secured
promissory notes of like-kind issued prior to or after the date hereof, in an
aggregate amount not to exceed $1,000,000 (inclusive of this Note), for which
this Note shall rank pari-passu (“Further Notes”).

     (b) As security for the due and punctual payment of all amounts due under
the terms of this Note, the Company hereby assigns, mortgages, pledges,
hypothecates, transfers, sets over and grants to the Holder of this Note a lien
and security interest in (i) all real property owned by the Company (“Real
Property”), subordinated to all valid, perfected first liens encumbering such
Real Property filed prior to the date hereof; (ii) all right, title and interest
in and to the name and trademarks associated with or related to the “The World
of Outlaws” owned by the Company as of the date hereof or acquired hereafter
(the “IP Collateral”); and (iii) all other assets of the Company, wherever
located, and all proceeds from the sale of such property (“Other Assets”) (the
Other Assets, Real Property and the IP Collateral are collectively referred to
as the “Collateral”).

     (c) The Company shall not issue any securities or other financial
instruments that rank senior to or pari-passu to this Note without the prior
written consent of the Holder; provided that the issuance of the Further Notes,
if issued prior to April 6, 2007, shall not require such consent. The issuance
or attempted issuance by the Company of any senior or pari passu security or
other financial instrument or

1

--------------------------------------------------------------------------------

security interest in any of the Collateral in violation of the provisions hereof
shall constitute an Event of Default under the terms of this Note.

     (d) The liens and security interests granted to Holder in the Collateral
pursuant hereto shall include, but not be limited to, all present and future
products and proceeds of the Collateral, subject only to the limitations
described herein. The Company hereby agrees and covenants with the Holder to do
such acts and things as the Holder may require, at the Company’s expense, in
order to perfect the foregoing liens and security interests, which may include,
but shall not be limited to, providing detailed descriptions of the Collateral
and preparing and recording such instruments and documents reflecting and
perfecting liens and security interests as the Holder may determine in its
discretion. The Company shall promptly notify each of other Holders once it has
been notified by Holder to begin the process of perfecting the liens and
security interests. The failure of the Company to comply with the requirements
of this Section 1(d), or the inability of the Holder following good faith
attempts to perfect the liens and security interests contemplated hereby shall
constitute an Event of Default pursuant to the terms of this Note.

2.      Principal and Interest Payments.     (a) The Company shall pay any
outstanding principal balance plus all  

accrued and unpaid interest upon a demand for payment by the Payee made after
June 30, 2007 (the "Maturity Date").

     (b) Interest on the outstanding principal balance of this Note shall accrue
at a rate of eight percent (8%) per annum until the Maturity Date and shall
accrue at the rate of twelve percent (12%) thereafter. Interest on the
outstanding principal balance of the Note shall be computed on the basis of the
actual number of days elapsed and a year of three hundred and sixty-five (365)
days and shall be payable on the Maturity Date by the Company in cash.
Furthermore, upon the occurrence of an Event of Default, then to the extent
permitted by law, the Company will pay interest to the Holder, payable on
demand, on the outstanding principal balance of the Note from the date of the
Event of Default until payment in full at the rate of fourteen percent (14%) per
annum.

     (c) At the Company’s sole option, the Company may prepay the outstanding
principal amount of this Note plus all accrued and unpaid interest in cash at
any time without penalty prior to maturity. All payments made on account of the
indebtedness evidenced by this Note shall be applied first to accrued but unpaid
interest, if any, and the remainder shall be applied to principal.

     3. Warrants. In connection with the loan evidenced by this Note, the Payee
shall be issued Warrants (the “Note Warrants”) upon completion of any equity or
debt financing raising gross proceeds of at least $5 million (a “Subsequent
Financing”). The “Note Warrants” shall be in the form substantially identical to
such warrants issued in the Subsequent Financing. The amount of Note Warrants to
be issued to the Payee will be equal to the percentage warrant coverage issued
to the purchasers in the Subsequent Financing and shall be calculated by
treating the principal amount of the Note as the purchase amount in the
Subsequent Financing solely for purposes of determining the amount of Note
Warrants to be issued.

     4. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

2

--------------------------------------------------------------------------------

     5. Representations and Warranties of the Company. The Company represents
and warrants to the Holder as follows:

     (a) The Company has been duly incorporated and is validly existing and in
good standing under the laws of the state of Delaware, with full corporate power
and authority to own, lease and operate its properties and to conduct its
business as currently conducted.

     (b) This Note has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors' rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.

     (c) The execution, delivery and performance of this Note will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company's certificate of incorporation or by-laws, or (B)
any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject.

     (d) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Note.

     6. Events of Default. The occurrence of any of the following events shall
be an "Event of Default" under this Note:

     (a) the Company shall fail to make the payment of any amount of any
principal outstanding for a period of three (3) business days after the date
such payment shall become due and payable hereunder; or

     (b) the Company shall fail to make any payment of interest for a period of
three (3) business days after the date such interest shall become due and
payable hereunder; or

     (c) any representation, warranty or certification made by the Company
herein or in any certificate or financial statement shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or

     (d) the holder of any indebtedness of the Company or any of its
subsidiaries shall accelerate any payment of any amount or amounts of principal
or interest on any indebtedness (the "Indebtedness") (other than the
Indebtedness hereunder) prior to its stated maturity or payment date the
aggregate principal amount of which Indebtedness of all such persons is in
excess of $600,000, whether such Indebtedness now exists or shall hereinafter be
created, and such accelerated payment entitles the holder thereof to immediate
payment of such Indebtedness which is due and owing and such indebtedness

3

--------------------------------------------------------------------------------

has not been discharged in full or such acceleration has not been stayed,
rescinded or annulled within ten (10) business days of such acceleration; or

     (e) A judgment or order for the payment of money shall be rendered against
the Company or any of its subsidiaries in excess of $600,000 in the aggregate
(net of any applicable insurance coverage) for all such judgments or orders
against all such persons (treating any deductibles, self insurance or retention
as not so covered) that shall not be discharged, and all such judgments and
orders remain outstanding, and there shall be any period of sixty (60)
consecutive days following entry of the judgment or order in excess of $600,000
or the judgment or order which causes the aggregate amount described above to
exceed $600,000 during which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect; or

     (f) the Company shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or

     (g) a proceeding or case shall be commenced in respect of the Company or
any of its subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days; or

     (h) the suspension from listing or the failure of the Common Stock to be
listed on the OTC Bulletin Board for a period of five (5) consecutive trading
days.

     7. Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Holder of this Note may at any time at its
option, (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable; provided, however, that upon the
occurrence of an Event of Default described in (i) Sections 6(f) and (g),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 6(a) through (e) and Section 6(h), the Holder may
exercise or otherwise enforce any one or more of the Holder's rights, powers,
privileges, remedies and interests under this Note or applicable law. No course
of delay on the part of the Holder shall operate as a waiver thereof or
otherwise prejudice the right of the Holder. No remedy conferred hereby shall be
exclusive of any other remedy referred to herein or now or hereafter available
at law, in equity, by statute or otherwise. Notwithstanding the

4

--------------------------------------------------------------------------------

foregoing, Holder agrees that its rights and remedies hereunder are limited to
receipt of cash or shares of the Company’s equity securities in the amounts
described herein.

     8. Replacement. Upon receipt of a duly executed, notarized and unsecured
written statement from the Holder with respect to the loss, theft or destruction
of this Note (or any replacement hereof), and without requiring an indemnity
bond or other security, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Company shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

     9. Parties in Interest, Transferability. This Note shall be binding upon
the Company and its successors and assigns and the terms hereof shall inure to
the benefit of the Holder and its successors and permitted assigns. This Note
may be transferred or sold, or pledged, hypothecated or otherwise granted as
security by the Holder.

     10. Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Holder.

     11. Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The Company will give written notice to the Holder at least
thirty (30) days prior to the date on which the Company closes its books or
takes a record (x) with respect to any dividend or distribution upon the common
stock of the Company, (y) with respect to any pro rata subscription offer to
holders of common stock of the Company or (z) for determining rights to vote
with respect to a Major Transaction, dissolution, liquidation or winding-up and
in no event shall such notice be provided to such holder prior to such
information being made known to the public. The Company will also give written
notice to the Holder at least twenty (20) days prior to the date on which
dissolution, liquidation or winding-up will take place and in no event shall
such notice be provided to the Holder prior to such information being made known
to the public.

Address of the Holder:    C.E. Unterberg, Towbin Capital Partners I, L.P.     
Rich Reynoso      Controller      C.E. Unterberg, Towbin      350 Madison Ave. 
    New York, NY 10017      212-389-8004      212-389-8404 fax     
rreynoso@unterberg.com    Address of the Company:    DIRT Motor Sports, Inc.   
  Attention: Chief Financial Officer      7575 West Winds Blvd, Suite D     
Concord, NC 28027      Tel. No.: (704)795-7223      Fax No.: (704)795-7229 


5

--------------------------------------------------------------------------------

     12. Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.

     13. Headings. Article and section headings in this Note are included herein
for purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

     14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Holder and that the
remedy at law for any such breach may be inadequate. Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.

     15. Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

     16. Enforcement Expenses. The Company agrees to pay all costs and expenses
of enforcement of this Note, including, without limitation, reasonable
attorneys' fees and expenses.

     17. Binding Effect. The obligations of the Company and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.

     18. Compliance with Securities Laws. The Holder of this Note acknowledges
that this Note is being acquired solely for the Holder's own account and not as
a nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER

6

--------------------------------------------------------------------------------

APPLICABLE STATE SECURITIES LAWS OR DIRT MOTOR SPORTS INC. SHALL HAVE RECEIVED
AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED."

     19. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

     20. Consent to Jurisdiction. Each of the Company and the Holder (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note, and the Company irrevocably
submits to the jurisdiction of the federal and/or state courts in any locality
in which any Collateral may be located, and (ii) hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Holder consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address set forth in Section 10 hereof and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 19 shall affect or limit any right to
serve process in any other manner permitted by law.

     21. Company Waivers. Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.

     (a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

     (b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has executed and delivered this Note as of
the date first written above.

DIRT MOTOR SPORTS, INC.

By:



Name: Brian Carter
Title: Chief Financial Officer




8

--------------------------------------------------------------------------------